UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) ý Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2008 OR o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-1405049 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 74-3242562 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 95 Elm Street, West Springfield, Massachusetts 01089 (Address of principal executive offices) Registrant's telephone number, including area code: (413) 787-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $0.01 par value 17,763,747 shares outstanding as of May 8, 2008 United Financial Bancorp, Inc. INDEX Page PART I. FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (unaudited) Consolidated Statements of Condition March 31, 2008 and December 31, 2007 1 Consolidated Statements of Earnings Three Months Ended March 31, 2008 and 2007 2 Consolidated Statements of Stockholders’ Equity and Comprehensive Income Three Months Ended March 31, 2008 and 2007 3 Consolidated Statements of Cash Flows Three Months Ended March 31, 2008 and 2007 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 PART II. OTHER INFORMATION Item 1 Legal Proceedings 25 Item 1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6 Exhibits 27 SIGNATURES 28 Index Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 29 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 30 Exhibit 32.1 Statement of Chief Executive Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 31 Exhibit 32.2 Statement of Chief Financial Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32 Index PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share amounts) March 31, December 31, 2008 2007 (unaudited) ASSETS Cash and due from banks $ 12,698 $ 14,219 Interest-bearing deposits 3,086 35 Total cash and cash equivalents 15,784 14,254 Short-term investments 1,043 1,030 Securities available for sale, at fair value 271,377 201,257 Securities to be held to maturity, at amortized cost(fair value $3,658 at March 31, 2008 and $3,631 at December 31, 2007) 3,630 3,632 Loans, net of allowance for loan losses of$7,646 at March 31, 2008 and $7,714 at December 31, 2007 819,512 819,117 Other real estate owned 1,030 880 Accrued interest receivable 4,580 4,477 Stock in the Federal Home Loan Bank of Boston 10,257 10,257 Banking premises and equipment, net 10,579 10,600 Bank-owned life insurance 6,733 6,652 Other assets 8,772 7,125 TOTAL ASSETS $ 1,153,297 $ 1,079,281 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Interest-bearing $ 646,705 $ 616,672 Non-interest-bearing 108,819 102,010 Total deposits 755,524 718,682 Federal Home Loan Bank of Boston advances 141,409 107,997 Repurchase agreements 9,686 13,864 Escrow funds held for borrowers 1,514 1,356 Capitalized lease obligation 1,880 1,890 Due to broker 8,410 - Accrued expenses and other liabilities 6,462 9,372 Total liabilities 924,885 853,161 Stockholders’ equity: Preferred stock, par value $0.01 per share, authorized 50,000,000 shares; none issued - - Common stock, par value $0.01 per share, authorized 100,000,000 shares; 17,763,747 shares issued at March 31, 2008 and at December 31, 2007 178 178 Paid-in capital 166,289 165,920 Retained earnings 74,005 73,026 Unearned compensation (12,659 ) (12,835 ) Accumulated other comprehensive income (loss), net of taxes 599 (169 ) Total stockholders’ equity 228,412 226,120 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,153,297 $ 1,079,281 See notes to unaudited consolidated financial statements 1 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, 2008 2007 Interest and dividend income: Loans $ 12,547 $ 11,955 Investments 2,618 1,982 Other interest-earning assets 241 375 Total interest and dividend income 15,406 14,312 Interest expense: Deposits 4,973 5,181 Borrowings 1,402 2,175 Total interest expense 6,375 7,356 Net interest income before provision for loan losses 9,031 6,956 Provision for loan losses 184 284 Net interest income after provision for loan losses 8,847 6,672 Non-interest income: Fee income on depositors’ accounts 1,077 1,038 Net gain on sale of securities 8 14 Wealth management income 150 121 Other income 284 225 Total non-interest income 1,519 1,398 Non-interest expense: Salaries and benefits 4,041 3,838 Occupancy expenses 509 491 Marketing expenses 358 322 Data processing expenses 719 642 Professional fees 443 389 Other expenses 1,106 965 Total non-interest expense 7,176 6,647 Income before income taxes 3,190 1,423 Income tax expense 1,224 589 Net income $ 1,966 $ 834 Earnings per share: Basic $ 0.12 $ 0.05 Diluted $ 0.12 $ 0.05 Weighted average shares outstanding: Basic 16,230,847 16,937,538 Diluted 16,271,404 16,999,468 See notes to unaudited consolidated financial statements. 2 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2008 and (Dollars in thousands, except per share amounts) Accumulated Common Other Shares Common Paid-In Retained Unearned Treasury Comprehensive Outstanding Stock Capital Earnings Compensation Stock Income (Loss) Total Balances at December 31, 2006 17,154,550 $ 172 $ 75,520 $ 70,406 $ (5,772 ) $ (664 ) $ (1,951 ) $ 137,711 Net income - - - 834 - - - 834 Other comprehensive income - 443 443 Total comprehensive income 1,277 Cash dividends declared ($0.06 per share) - - - (442 ) - - - (442 ) Treasury stock purchases (58,416 ) - (849 ) - (849 ) Stock-based compensation - - 628 - 628 ESOP shares committed to be released - - 49 - 111 - - 160 Balances at March 31, 2007 17,096,134 $ 172 $ 76,197 $ 70,798 $ (5,661 ) $ (1,513 ) $ (1,508 ) $ 138,485 Balances at December 31, 2007 17,763,747 $ 178 $ 165,920 $ 73,026 $ (12,835 ) $ - $ (169 ) $ 226,120 Net income - - - 1,966 - - - 1,966 Other comprehensive income - 768 768 Total comprehensive income 2,734 Net costs from issuance of common stock pursuant to second-step conversion - - (26 ) - (26 ) Cash dividends declared ($0.06 per share) - - - (987 ) - - - (987 ) Stock-based compensation - - 375 - 375 ESOP shares committed to be released - - 20 - 176 - - 196 Balances at March 31, 2008 17,763,747 $ 178 $ 166,289 $ 74,005 $ (12,659 ) $ - $ 599 $ 228,412 The components of comprehensive income and related tax effects are as follows: Three Months Ended March 31, 2008 2007 Change in unrealized holding gains on available-for-sale securities $ 1,225 $ 749 Reclassification adjustment for gains realized in income (8 ) (14 ) Net change in unrealized gains 1,217 735 Tax effect 449 292 Other comprehensive income $ 768 $ 443 At March 31, 2008, the components of accumulated other comprehensive income, net of tax, was comprised ofan unrealized gain on securities available for sale of approximately $1.3 million and a loss of $681,000 related toa pension liability adjustment. See notes to unaudited consolidated financial statements. 3 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2008 and 2007 (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income $ 1,966 $ 834 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan losses 184 284 ESOP expense 196 160 Stock-based compensation 375 628 Amortization of premiums and discounts 32 (9 ) Depreciation and amortization 194 230 Amortization of intangible assets 8 8 Net gain on sale of other real estate owned - (14 ) Net gain on sale of securities (8 ) (14 ) Increase in cash surrender value of bank-owned life insurance (81 ) (169 ) Increase in accrued interest receivable (103 ) (110 ) Increase in other assets (2,104 ) (124 ) Decrease in accrued expenses and other liabilities (2,887 ) (878 ) Net cash (used in) provided by operating activities (2,228 ) 826 Cash flows from investing activities: Purchases of securities available for sale (116,039 ) (5,129 ) Proceeds from sales of securities available for sale 26,434 2,684 Proceeds from maturities, calls and principal repayments of securities available for sale 29,090 21,967 Purchases of securities held to maturity - (675 ) Investment in short term time deposits (13 ) - Purchases of Federal Home Loan Bank of Boston stock - (611 ) Proceeds from sales of other real estate owned - 576 Net loan originations and principal repayments (729 ) (24,009 ) Purchases of property and equipment (170 ) (147 ) Net cash used in investing activities (61,427 ) (5,344 ) Cash flows from financing activities: Net increase in deposits 36,842 31,253 Increase (decrease) in short term borrowings 11,145 (20,000 ) Proceeds of Federal Home Loan Bank of Boston long term advances 25,000 15,000 Repayments of Federal Home Loan Bank of Boston long term advances (2,733 ) (2,635 ) Net decrease in repurchase agreements (4,178 ) (1,600 ) Net increase in escrow funds held for borrowers 158 416 Treasury stock purchases - (849 ) Cash dividends paid (987 ) (442 ) Costs from issuance of common stock pursuant to second-step conversion (26 ) - Payments on capitalized lease obligation (36 ) - Net cash provided by financing activities 65,185 21,143 Increase in cash and cash equivalents 1,530 16,625 Cash and cash equivalents at beginning of period 14,254 25,419 Cash and cash equivalents at end ofperiod $ 15,784 $ 42,044 Supplemental Disclosure of Cash Flow Information: Cash paid during the period: Interest on deposits, borrowings and other interest bearing liabilities $ 6,349 $ 7,351 Income taxes – net 5,801 877 Non-cash item: Capitalized lease asset and obligation $ - $ 1,932 Transfer of loans to other real estate owned 150 - Trade date accounting for securities purchased 8,410 - See notes to unaudited consolidated financial statements. 4 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 Dollars in Thousands (except per share amounts) NOTE A – BASIS OF PRESENTATION The consolidated financial statements include the accounts of United Financial Bancorp, Inc. and its wholly owned subsidiary, United Bank. The consolidated financial statements also include the accounts of United Bank’s wholly owned subsidiary, UCB Securities, Inc., which is engaged in buying, selling and holding investment securities. These entities are collectively referred to herein as “the Company.” All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with general practices within the banking industry. In the opinion of management, the accompanying unaudited interim consolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, which are necessary for the fair presentation of the Company’s financial condition as of March 31, 2008 and the results of operations for the three months ended March 31, 2008 and 2007.The interim results of operations presented herein are not necessarily indicative of the results to be expected for the entire year. These financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2007 included in the Company’s Annual Report on Form 10-K, which was filed by the Company with the Securities and Exchange Commission. Amounts reported for prior periods are reclassified as necessary to conform to the current period presentation. NOTE B – RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In June2006, the EITF released Issue 06-4,“Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements”. EITF 06-4 addresses accounting for split-dollar life insurance arrangements whereby the employer purchases a policy to insure the life of an employee, and separately enters into an agreement to split the policy benefits between the employer and the employee. This EITF states that an obligation arises as a result of a substantive agreement with an employee to provide future postretirement benefits. Under EITF 06-4, the obligation is not settled upon entering into an insurance arrangement. Since the obligation is not settled, a liability should be recognized in accordance with applicable authoritative guidance. EITF 06-4 is effective for fiscal years beginning after December 15, 2007. The adoption of this Interpretation as of January 1, 2008, had no material impact on the Company’s financial condition or results of operations. In March 2007, the FASB ratified EITF Issue No. 06-10, “Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements,” which provides guidance for determining a liability for the postretirement benefit obligation as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement. EITF 06-10 is effective for fiscal years beginning after December 15, 2007. The adoption of this Interpretation as of January 1, 2008, had no material effect on the Company’s results of operations or financial condition. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. SFAS 157 defines fair value, establishes a U.S. GAAP framework for measuring fair value, and expands financial statement disclosures about fair value measurements. The Company adopted SFAS No.157 on January 1, 2008. The adoption of this Standard had no material effect on the Company’s results of operations or financial condition. 5 Index In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” ("SFAS 159"), which provides companies with an option to report selected financial assets and liabilities at fair value. The objective of SFAS 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. SFAS 159 establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities and to more easily understand the effect of the company’s choice to use fair value on its earnings. SFAS 159 also requires entities to display the fair value of the selected assets and liabilities on the face of the balance sheet. SFAS 159 does not eliminate disclosure requirements of other accounting standards, including fair value measurement disclosures in SFAS 157. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. The Company did not elect fair value treatment for any financial assets or liabilities upon the adoption of this Standard at January 1, 2008. In December 2007, the FASB issued proposed FASB Staff Position (“FSP”) 157-b, “Effective Date of FASB Statement No.157,” which would permit a one-year deferral in applying the measurement provisions of SFAS No.157 to non-financial assets and non-financial liabilities (non-financial items) that are not recognized or disclosed at fair value in an entity’s financial statements on a recurring basis (at least annually). Therefore, if the change in fair value of a non-financial item is not required to be recognized or disclosed in the financial statements on an annual basis or more frequently, the effective date of application of SFAS No.157 to that item is deferred until fiscal years beginning after November15, 2008. This deferral would not apply, however, to an entity that applies SFAS No.157 in interim or annual financial statements before proposed FSP 157-b is finalized. In February 2008, the FASB finalized the provisions of proposed FSP 157-b, issuing FSP 157-2 as authoritative guidance. The Company is currently evaluating the impact, if any, that the adoption of FSP 157-2 will have on its Consolidated Financial Statements. NOTE C – CRITICAL ACCOUNTING POLICIES In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the balance sheet as well as revenues and expenses for the reporting period. Actual results could differ from these estimates. The allowance for loan losses is a critical accounting estimate because it is highly susceptible to change from period to period. Arriving at an appropriate level for the allowance for loan losses necessarily involves a high degree of judgment. While management uses available information to recognize losses on loans, future additions to the allowance for loans may be necessary based on changes in the factors considered in evaluating the adequacy of the allowance, including prior loss experience, current economic conditions and their effect on borrowers, the character and size of the portfolio, trends in nonperforming loans and delinquency rates and the performance of individual loans in relation to contractual terms. The assessment of whether a valuation allowance for the Company’s deferred tax assets is required is also a critical accounting estimate.In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of such assets will not be realized.This assessment is made each reporting period based upon an estimate of future taxable income during the periods in which existing temporary differences become deductible. 6 Index NOTE D – EARNINGS PER SHARE Earnings per share have been computed in accordance with SFASNo.128, “Earnings Per Share.” Basic earnings per share have been calculated by dividing net income by weighted average shares outstanding before any dilution and are adjusted to exclude the weighted average number of unallocated shares held by the ESOP and unvested restricted stock awards. Diluted earnings per share have been calculated by dividing net income by weighted average shares outstanding after giving effect to the potential dilution that could occur if potential common shares were converted into common stock using the treasury stock method. The calculation of basic and diluted earnings per common share for the periods indicated is presented below. Three Months Ended March 31, 2008 2007 Net income $ 1,966 $ 834 Weighted average common shares applicable to basic EPS (1) 16,230,847 16,937,538 Effect of dilutive potential common shares (2, 3) 40,557 61,930 Weighted average common shares applicable to diluted EPS 16,271,404 16,999,468 Earnings per share: Basic $ 0.12 $ 0.05 Diluted $ 0.12 $ 0.05 (1)In December 2007, the Company completed a second step conversion and offeringin which each outstanding minority share was exchanged for 1.04079 shares and 9,564,570 shares were sold in a subscription and syndicate offering. All share data in prior periods have been adjusted by the exhange ratio. (2)For the three months ended March 31, 2008 and March 31, 2007, options to purchase 785,275 and 778,510 shares, respectively,were outstanding but not included in the computation of earnings per share because they were antidilutive. (3)Includes incremental shares related to stock options and restricted stock. NOTE E – LOANS The components of loans were as follows at March 31, 2008 and December 31, 2007: March 31, December 31, 2008 2007 One-to-four family residential real estate $ 343,480 $ 339,470 Commercial real estate 213,322 214,776 Construction 41,002 42,059 Home equity 115,931 116,241 Commercial and industrial 81,385 81,562 Automobile 21,170 22,461 Consumer 8,697 8,126 Total loans 824,987 824,695 Net deferred loan costs and fees 2,171 2,136 Allowance for loan losses (7,646 ) (7,714 ) Loans, net $ 819,512 $ 819,117 7 Index NOTE F – NON-PERFORMING ASSETS The table below sets forth the amounts and categories of non-performing assets at the dates indicated. At March 31, At December 31, 2008 2007 Non-accrual loans: Residential mortgages $ 1,348 $ 328 Commercial mortgages 526 553 Construction 485 577 Home equity - 52 Commercial and industrial 271 275 Automobile - - Other consumer 49 - Total non-accrual loans 2,679 1,785 Accruing loans 90 days or more past due - - Total non-performing loans 2,679 1,785 Other real estate owned 1,030 880 Total non-performing assets $ 3,709 $ 2,665 Ratios: Total non-performing loans to total loans 0.32 % 0.22 % Total non-performing assets to total assets 0.32 % 0.25 % NOTE G – ALLOWANCE FOR LOAN LOSSES A summary of the activity in the allowance for loan losses is as follows: For the Three Months Ended March 31, 2008 2007 Balance at beginning of period $ 7,714 $ 7,218 Provision for loan losses 184 284 Charge-offs (253 ) (76 ) Recoveries 1 - Balance at end of period $ 7,646 $ 7,426 Ratios: Net charge-offs to average loans outstanding (annualized) 0.12 % 0.04 % Allowance for loan losses to non-performing loans at end of period 285.41 % 570.35 % Allowance for loan losses to total loans at end of period 0.93 % 0.94 % 8 Index NOTE H – COMMITMENTS Financial instruments with off-balance sheet risk at March 31, 2008 and December 31, 2007 were as follows: March 31, December 31, 2008 2007 Unused lines of credit $ 146,948 $ 146,579 Amounts due mortgagors 25,791 31,168 Standby letters of credit 1,314 1,627 Commitments to originate loans 23,959 15,890 NOTE I – DEPOSITS Deposit accounts, by type, are summarized as follows at March 31, 2008 and December 31, 2007: March 31, December 31, 2008 2007 Demand $ 108,819 $ 102,010 NOW 34,159 35,207 Regular savings 75,469 65,711 Money market 177,879 168,107 Certificates of deposit 359,198 347,647 $ 755,524 $ 718,682 NOTE J – CONTINGENCIES The Company is a defendant in certain claims and legal actions arising in the ordinary course of business. In the opinion of management, after consultation with legal counsel, the ultimate disposition of these matters is not expected to have a material adverse effect on the Company’s financial condition, results of operations or cash flows. 9 Index NOTEK- FAIR VALUES OF ASSETS AND LIABILITIES Effective January 1, 2008, the Company adopted Statement of Financial Accounting Standards No. 157 (“SFAS 157”), Fair Value Measurements, which provides a framework for measuring fair value under generally accepted accounting principles. The Company also adopted SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No. 115.
